Citation Nr: 0817570	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel






INTRODUCTION

The veteran served on active duty from March 1979 to August 
1979 and from October 1990 to July 1991.  He served in Saudi 
Arabia during the Persian Gulf War from November 1990 to June 
1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
PTSD.


FINDINGS OF FACT

1.  The evidence does not show that the veteran engaged in 
combat or experienced a stressor during active duty.

2.  The competent medical evidence does not show that an 
acquired psychiatric disorder, to include PTSD or bipolar 
disorder, was incurred during or as a result of active duty, 
nor may it be presumed.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD and bipolar disorder, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in May 2006, prior to a December 2007 supplemental 
statement of the case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records, as well as a decision from the Social Security 
Administration (SSA) with all supporting records.  In a 
February 2008 statement in lieu of a VA Form 646, the 
veteran's representative indicated that the case had been 
reviewed and was ready for certification to the Board.  In 
doing so, the veteran's representative implicitly 
communicated that the veteran had no additional evidence to 
submit.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination to determine whether the veteran 
has an acquired psychiatric condition related to the claimed 
in-service stressors is not required because the record fails 
to confirm the claimed stressors or show that a stressful 
inservice event may be presumed.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the veteran's claim, the relevant 
law provides that a claimant with active service may be 
granted service connection for disease or disability either 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran alleges that he now has PTSD or bipolar disorder 
due to stressors he experienced during the Persian Gulf War.  
In essence, the veteran bases his claim on stressors he 
asserts occurred while he was in service.  

In correspondence received in June 2006, he identified two 
stressors.  The first occurred when he was "on the front 
line" in the Persian Gulf attached to the 18th tank unit.  
The tank next to him blew up.  There were burning tanks and 
dead and burning bodies.  The event occurred "in the back 
door of Iraq going to Kuwait."  The veteran identified the 
dates of his assignment as March 1990 to January 1991, and 
said the stressor occurred during the holidays in January 
1990.  

The second stressor occurred in March 1990 in Iraq.  The 
enemy was shooting scud missiles, M-16s and rocket launchers 
and hit a tank near the veteran.  The tank blew up.  The 
veteran had nightmares of fire and dismembered dead bodies.  
He remembers being in shock, unable to move, frightened and 
nervous.  He also noted that he was driving a military 5-ton 
truck in the war zone area and an oncoming tank track hit his 
mirror and the glass hit his face rendering him blind in the 
left eye.  He provided no date or location for this eye 
injury.  (In this regard, the Board observes that a March 
2005 Board decision found that veteran's current left eye 
disability, identified as glaucoma, was not manifest in 
service or shown to be related to any inservice incident, 
disease or injury).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD and bipolar disorder.  
In so finding, the Board observes that there is no credible 
evidence that the veteran was in combat and no credible 
evidence that he experienced a stressful event during 
service.  

A review of the service treatment records (STRs) make no 
indication that the veteran complained of, diagnosed with, or 
treated for, any psychological difficulties.

A June 2004 letter from a VA physician relates that the 
veteran had symptoms of PTSD (nightmares and easy 
irritability) as a result of being in Kuwait in 1990.  In a 
November 2004 letter, a readjustment counseling therapist and 
a psychologist notes that the veteran had been diagnosed with 
PTSD secondary to his experiences in the Persian Gulf.  These 
consisted of coming under frequent enemy fire and having to 
return fire, seeing bodies of enemy soldiers, seeing bodies 
being blown apart and seeing fellow soldiers wounded by enemy 
fire.  An April 2005 letter from a VA nurse practitioner 
provides that the veteran was under treatment for bipolar II 
disorder.  An August 2006 VA outpatient treatment report 
provides an Axis I diagnosis of PTSD, bipolar II disorder.  
The Axis IV psychosocial and environmental problems included 
exposure to combat.  The report does not identify any 
specific stressors.  

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat and the evidence 
establishes that the veteran engaged in combat with the 
enemy.  

In this case, combat is not shown by the veteran's DD 214 or 
service personnel records.  In cases such as these, when a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In this case there is no evidence to confirm the veteran's 
alleged in-service stressors.  The Board has considered 
submission of the veteran's claimed stressors to the U.S. 
Army and Joint Services Records Research Center ("JSRRC").  
However, the dates and locations of the claimed stressors 
(January and March 1990, Iraq and Kuwait) do not correlate to 
the veteran's actual presence in the Southwest Asia Theater 
of operations during the Persian Gulf War (November 1990 to 
June 1991, Saudi Arabia).  

The medical diagnoses of PTSD and bipolar disorder, linked to 
the veteran's claimed stressors, do not corroborate that the 
stressors occurred.  The diagnoses are based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

The Board is not bound to accept the veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1992); Swann v. Brown, 5 Vet. App. 229 (1993).  The 
question of whether a specific event reported by a veteran as 
a stressor actually occurred is a question of fact for the 
Board to decide, involving, as it does, factors as much 
historical as psychological.  Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for an acquired psychiatric disorder, to include 
PTSD and bipolar disorder.  As the veteran bases his claim on 
the claimed stressors, service connection cannot be granted 
without verification of a claimed stressor, regardless of 
current treatment assessments of PTSD or bipolar disorder.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for an acquired psychiatric disorder, to 
include PTSD and bipolar disorder, must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and bipolar disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


